Response to Arguments
Applicant's arguments filed 1/7/2021, pg. 8, with respect to the status of the claims is hereby acknowledged. Claims 1-6, 8-13, and 15-18 are pending, claims 1, 8, and 15 are amended, and claims 19-21 are added.
Applicant's arguments filed 1/7/2021, pg. 8-9, with respect to the rejection of claims 1-6, 8-13, and 15-17 under 35 U.S.C. 103 have been fully considered. The examiner notes that the applicant’s arguments are directed to newly amended limitation not previously presented, therefore, a new grounds of rejection will be made in order to address the newly amended limitations. 
The applicant argues (see pg. 8-9 addressing rejection of Claim 1): 
“Applicant submits that the Office Action analyzes the claimed subject matter piecemeal, without considering the claim features in combination. Claim 1 recites that the LLS information includes one or more LLS tables, each corresponding to one of groups of tables included in the LLS information of the PLP. That is, the LLS tables of the PLP are divided into groups, with each LLS table corresponding to a particular group. Each LLS table of the PLP includes identification of the group to which the respective LLS table corresponds, as well as a count of the total number of groups in the PLP. That is, all of the LLS tables of a PLP would have the same count number, which reflects the total number of groups of tables in that PLP.”
	In response to the applicant’s arguments against the references individually in arguing piecemeal analysis, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Furthermore, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).
	
one or more LLS tables, each corresponding to one of groups of tables included in the LLS information of the PLP is not rendered obvious by the combination of prior art. The examiner again incorporates the arguments presented in the Office Action dated 8/7/2021. First, Kwon of record teaches paragraphs 184– “The LLS table may include an LLS table ID field that identifies a type of the LLS table, and an LLS table version field that identifies a version of the LLS table. According to a value indicated by the LLS table ID field, the LLS table may include the above-described SLT or a rating region table (RRT). The RRT may have information about content advisory rating.” See also Lee of record teaching para 1281 wherein the LLS comprises both the SLT and RRT.  With respect to the LLS information including one or more LLS tables, Lee teaches using count information with respect to service guide and guide access table in the context of using count information (Lee para 1807-1813 provider group_ID; 1814-1824 – number of providers loop; para 2245-2252 – number of tables delivered as a group). Additionally, Lee para 1281 teaches the LLS comprises a plurality of tables to include a SLT and RRT. As such, a person of ordinary skill in the art would have understood that the receiver extracts, from PLP data, table information based on group count information.
	All things considered, a new grounds of rejection will be made in order to take into account the newly amended limitations. 

	

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-6, 8-13, and 15-18 are rejected under 35 U.S.C. 103 as being unpatentable over KWON; Woosuk US 20180139650 A1 (hereafter KWON) and in further view of LEE; Jangwon et al. US 20160359574 A1 (hereafter Lee) and in further view of Hwang; Sung-Oh et al. US 20150150055 A1 (hereafter Hwang).
 
Regarding claim 1, Kwon teaches “a method of a reception apparatus, the method comprising: receiving a television signal by a tuner” (Abstract and para 1, 149, 1367 disclosing method of a television broadcast receiving apparatus comprising a tuner); “receiving, by circuitry of the reception apparatus, a physical layer pipe (PLP) corresponding to a portion of a radio frequency (RF) channel and having certain modulation and coding parameters” (Fig. 16, 18, 89 and para 498-518 disclosing a receiver and hardware understood as coupled by circuitry; para 178 disclosing PLP corresponds to a portion of the RF channel each PLP has certain modulation and coding parameters); “the PLP including low level signaling (LLS) information that is carried in a payload of IP (Internet Protocol) packets with a predefined address or port" (para 178-180 – discloses PLP utilized to deliver service information comprising source and destination address and port number wherein para 181-184 signaling information carried in the payload of IP packets with a well-known address/port dedicated to this function is referred to as low level signaling LLS); Regarding “and the LLS information including one or more LLS tables, each corresponding to one of one or more groups of tables, included in the LLS information of the PLP, each LLS table including an identification of a type of table, an identification associated with a group of tables to which the respective LLS table corresponds, and a count number indicating how many groups of tables are included in the LLS information of the PLP” Kwon teaches LLS data comprises LLS Tables for transmitting signaling data comprising additional tables such as SLT and SLS (para 162, 181-186, 188-190 identification may include the above-described SLT or a rating region table (RRT). The RRT may have information about content advisory rating.” As such, the prior art of record teaches that the LLS comprises a group of tables. With respect to “a count number indicating how many groups of tables are included in the LLS information of the PLP” Kwon teaches (para 193, 790, 1121-1139, and 1202-1215 – numbering components related to Table information for each provider) but not with respect to groups of tables as claimed. Kwon teaches known elements for counting information transmitted as part of signaling information (para 265 - service data or service components may be delivered through a plurality of ROUTE sessions, and thus the number of RS elements may be 1 to N.). A person of ordinary skill in the art would have understood that transmitted tables are part of service data or service components. As such, a person of ordinary skill in the art would have understood that benefit of the receiver extracting, from PLP data, count information to determine the number of parts pertaining to a particular service or service component comprising table information based on number count information. For example, if a plurality of providers transmit table information on the same channel, the prior art teaches that each provider is able to provide its own tables.
Regarding “extracting, by circuitry of the reception apparatus, the LLS information; processing, by the circuitry of the reception apparatus, the PLP to extract the one or more groups of tables provided in the LLS information based upon the count number; and determining, by the circuitry of the reception apparatus, a list of all services available to the reception apparatus from the television signal based on the extracted LLS information” Kwon teaches (para 184-185 LLS table ID identifies type of table); Kwon teaches (para 186 – receiver extracts information to build a list of all the services it can receive with their channel name and channel number; para 869 – receiver uses count field in a physical layer). Whereas 
	In an analogous art, Lee teaches using count information with respect to service guide and guide access table in the context of using count information (Lee para 1807-1813 provider group_ID; 1814-1824 – number of providers loop; para 2245-2252 – number of tables delivered as a group). Additionally, Lee para 1281 teaches the LLS comprises a plurality of tables to include a SLT and RRT. As such, a person of ordinary skill in the art would have understood that the receiver extracts, from PLP data, table information based on group count information. For example, if a plurality of providers transmit table information on the same channel, the prior art teaches that each provider is able to provide its own tables. As such a person of ordinary skill in the art would have seen the obvious benefit of providing a numbering elements to identifying the number of parts/groups and tables in a group pertaining to each service data or service component for each provider therefore tables are identified by a group id and the number of tables in a group. 
	The motivation to modify Kwon and Lee is further evidence by Hwang disclosing known elements for transmitting signaling data for broadcast content (Table 3-4 and para 110-123 and 132-134, Tables 28-29 and para 360-370 – Num_of_Tables indicates the number of tables included in the table list message).
	As discussed above, a person or ordinary skill in the art would have understood that LLS information is extracted from a physical layer pipe (PLP). Furthermore, the prior art teaches that LLS information comprises a group of tables as discussed in Kwon and Lee. Lee also teaches utilizing a group of tables identifier and numbering the table to perform loop processing. Lastly, Hwang teaches numbering the tables when a group of tables is transmitted in order to implement a loop for processing the plurality of tables in a group.  


Regarding claim 2, wherein at least one table of the one or more groups of table is  a service list table (SLT) that includes a channel name, channel number, and a bootstrap information used by the reception apparatus to discover service layer signaling (SLS) for each service” is further rejected on obviousness grounds as discussed in the rejection of claim 1 wherein Kwon teaches service signaling provides service discovery and description information comprising bootstrapping information and servicer layer signaling (para 155, 159-166 SLT and SLS) and further teaches the function of the SLT is similar to functions found in MPEG-2 Systems (para 186); para 186 – receiver extracts information to build a list of all the services it can receive with their channel name and channel number. 

Regarding claim 3, “wherein a number of the one or more groups of tables is a number N, and the count number is N-1, the information is a value that is the number of one or more groups of tables that are present in the LLS information minus one” is further rejected on obviousness grounds as discussed in the rejection of claims 1-2 wherein the Examiner takes Official Notice of the use of loops as counters [see 
	  
Regarding claim 4, wherein the processing comprises: comparing a number of retrieved groups of tables with the number of the one or more groups of tables; and continuing to wait for one or more additional groups of tables in the PLP  when the number of retrieved groups of tables is less than the number of the one or more groups of tables” is further rejected on obviousness grounds as discussed in the rejection of claims 1 and 3 wherein  Lee teaches para 1807-1813 provider group_ID; 1814-1824 – number of providers loop; para 2245-2252 – number of tables delivered as a group). The Examiner takes Official Notice of the use of loops as counters Song teaches a loop for acquiring table information wherein the definition of a “loop" is “a programmed sequence of instructions that is repeated until or while a particular condition is satisfied.” See https://www.merriam-webster.com/dictionary/loop; see also Song 

Regarding claim 5, “wherein the receiving the television signal includes receiving a digital television broadcast that includes the PLP” is further rejected on obviousness grounds as discussed in the rejection of claims 1-4 wherein Kwon teaches para 184, 230-236 receiver acquires SLS information over the PLP; para 332-342 – asset delivered by PLP using MMT signaling understood as delivered with a digital television broadcast. 
  
Regarding claim 6, “wherein the PLP is a stream of IP packets, the PLP being identified by a PLP ID, IP address and port number” is further rejected on obviousness grounds as discussed in the rejection of claims 1-5 wherein Kwon teaches para 342, 458, 458 – PLP ID and port number; para 532 IP address. 

The reception apparatus claims 8-13, 17 and the non-transitory computer readable medium claims 15-16 are grouped and rejected with the method claims 1-6 because the steps of the method are met by the disclosure of the apparatus and methods of the reference(s) as discussed above, and because 
Regarding claim 18, “wherein the number of the one or more groups of tables is equal to a number of content providers using the PLP to provide signaling” is further rejected on obviousness grounds as discussed in the rejection of claims 1-3, wherein Kwon of record teaches paragraphs 184– “LLS may transmit as few as one table or a plurality of tables. See also Lee of record teaching para 1281 wherein the LLS comprises both the SLT and RRT. As such, the prior art of record teaches that the LLS comprises a group of tables when viewed in combination with the teachings of the prior art of record to Lee. For example, Lee teaches using count information with respect to service guide and guide access table in the context of using count information (Lee para 1807-1813 provider group_ID; 1814-1824 – number of providers loop; para 2245-2252 – number of tables delivered as a group). Additionally, Lee para 1281 teaches the LLS comprises a plurality of tables to include a SLT and RRT. As such, a person of ordinary skill in the art would have understood that the receiver extracts, from PLP data, table information based on group count information.
	Additionally, with respect to the newly amended limitations, the examiner notes that the claims now recite “one or more LLS tables corresponding to each of the one or more groups of tables” which is delimited in the alternative with the term “or” in one or more LLS tables. Wherein the prior art also teaches transmitting version numbers for data, a person of ordinary skill in the art would have understood that a plurality of LLS information is transmitted in groups (i.e., each LLS information comprises SLT and RRT) such that the LLS is understood to comprise a plurality of tables also part of a version number.
.
Claims 19-21 are rejected under 35 U.S.C. 103 as being unpatentable over KWON; Woosuk US 20180139650 A1 (hereafter KWON) and in further view of LEE; Jangwon et al. US 20160359574 A1 (hereafter Lee) and in further view of Hwang; Sung-Oh et al. US 20150150055 A1 (hereafter Hwang) and in further view of OH; Sejin et al. US 20170034588 A1 (hereafter Oh).
Regarding claims 19-21 wherein the prior art discloses that the transmission of PLP data uses compression, Kwon, Lee and Hwang does not explicitly disclose “wherein each of the one or more LLS tables includes compressed data.” In an analogous art, Oh teaches the deficiency of Kwon, Lee and Hwang (para 509, 526-527, 579, 887, 580). 
		Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kwon, Lee and Hwang for a broadcast receiving apparatus comprising hardware coupled by circuitry for utilizing a physical pipe layer PLP including low level signaling utilized to deliver service information and for enabling a receiver to extract information to build a list of all the services it can receive including channel identifying information by further incorporating known elements of Oh’s invention for transmitting media content information table comprising compressed data because Oh recognizes a solution to a problem indicating whether transmitted table information comprises compressed data and the solution would have enabled the receiving device to extract all the data necessary when a received stream requires decompressing of data to be able to present media content and related table information. 


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALFONSO CASTRO whose telephone number is (571)270-3950.  The examiner can normally be reached on Monday-Friday from 10am-6pm. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Flynn can be reached. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALFONSO CASTRO/
Primary Examiner, Art Unit 2421